Title: To James Madison from Louis-Marie Turreau, 12 February 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 12 February 1806, Washington. Felix de Beaujour, commissary general of French commercial relations, has provisionally named Honoré Felix de Douzy vice commissary of Rhode Island, a position vacated by the resignation of Mr. Lequinio. Turreau has approved this nomination and sends JM de Douzy’s commission and begs him to present it to the president and obtain de Douzy’s exequatur by the usual means.
                